Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

John A. Stoltzfus Ph.D., LP,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1325
Decision No. CR3112

Date: February 10, 2014

DECISION

Wisconsin Physicians Service (WPS), an administrative contractor acting on behalf of the
Centers for Medicare & Medicaid Services (CMS), denied Petitioner’s application for
enrollment in the Medicare program because WPS determined that he did not qualify as a
clinical psychologist under 42 C.F.R. § 410.71(d). Petitioner appealed. For the reasons
stated below, I reverse CMS’s determination to deny Petitioner’s enrollment application.

I. Case Background and Procedural History

Petitioner, John A. Stoltzfus, Ph.D., LP, earned a Doctor of Philosophy in Counseling and
Guidance from the University of Wisconsin — Madison in December 1980. CMS Exhibit
(Ex.) 3, at 12, 16. Petitioner worked under the supervision of a clinical psychologist for
two years and, in March 1983, became a licensed psychologist in the State of Minnesota.
CMS Exs. 3, at 3-4; 6, at 1. Petitioner’s areas of competency listed with the Minnesota
Board of Psychology include individual, marriage, child, and group psychotherapy, as
well as teaching and supervising students of psychology. CMS Ex. 3, at 5. For the past
30 years, Petitioner has “been practicing and delivering clinical services as an
independent psychologist.” CMS Ex. 6, at 1.
On December 28, 2012, Petitioner completed and signed a Form CMS-855I (Medicare
Enrollment Application) seeking enrollment in the Medicare program as a clinical
psychologist. CMS Ex. 1. In an April 29, 2013 letter, WPS informed Petitioner that it
received his enrollment application and requested that Petitioner provide additional
information; the letter stated that Petitioner’s “diploma does not specifically state your
degree is in psychology; please submit a copy of your transcripts.” CMS Ex. 2, at 1.
After Petitioner responded to WPS’s request, on June 14, 2013, WPS issued an initial
determination denying Petitioner’s application because enrollment in the Medicare
program as a clinical psychologist requires a doctoral degree in psychology and
Petitioner’s “doctoral degree was earned in the field of counseling and guidance, which
does not meet this requirement.” CMS Ex. 5, at 1. Petitioner timely requested
reconsideration of WPS’s determination, in which Petitioner provided additional
information concerning his degree. CMS Ex. 6. WPS issued a reconsidered
determination upholding the denial of enrollment for the same reason stated in the initial
determination. CMS Ex. 7.

Petitioner timely filed a request for hearing (RFH) with the Departmental Appeals Board,
Civil Remedies Division. Following the issuance of my September 25, 2013
Acknowledgment and Pre-hearing Order (Pre-hearing Order), CMS filed a motion for
summary judgment and supporting brief (CMS Br.), a list of proposed exhibits, and seven
proposed exhibits (CMS Exs. 1-7). Petitioner did not file a brief; however, after I issued
an Order to Show Cause, Petitioner submitted a response (P. Response) stating that he did
not believe he needed to submit any additional documents.

II. Decision on the Record

Petitioner did not object to any of CMS’s proposed exhibits. Petitioner submitted
documents with his RFH; however, copies of all except one appear in CMS’s proposed
exhibits. The one exception is an updated version of CMS Ex. 3, at 3, showing that
Petitioner’s psychology license in Minnesota is current through February 28, 2015. RFH
Supporting Documents at 5. CMS did not object to this document. Therefore, I admit
CMS Exs. 1-7 and RFH Supporting Documents at 5 into the record.

My Pre-hearing Order advised the parties that they must submit written direct testimony
for each proposed witness and that an in-person hearing would only be necessary if the
opposing party requested an opportunity to cross-examine a witness. Order §f 8, 9, 11;
Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8
(2002) (holding that the use of written direct testimony for witnesses is permissible so
long as the opposing party has the opportunity to cross-examine those witnesses).'
Neither party offered written direct testimony for any witnesses. Accordingly, an in-

' Administrative decisions and rulings cited in this decision are accessible on the internet
at: http://www.hhs.gov/dab/decisions/index.html.
person hearing is not necessary and I issue this decision based on the written record. See
Order § 12.

III. Issue

The issue in this case is whether Petitioner satisfied the requirements in 42 C.F.R.
§ 410.71(d) to enroll in the Medicare program as a clinical psychologist.

IV. Findings of Fact, Conclusions of Law, and Analysis”

In order to participate in the Medicare program as a supplier,’ individuals and entities
must meet certain criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505,
424.510. Psychologists may enroll in the Medicare program as either “clinical
psychologists” or “psychologists billing independently.” See Douglas L. Clore, LMLP,
ALJ Ruling 2012-1, at 2-3 (HHS CRD July 17, 2012). A psychologist who seeks to
enroll in order to provide “qualified psychologist services” under the Medicare program
must meet the requirements for a “clinical psychologist,” as that term is defined by the
Secretary of Health and Human Services (Secretary). 42 U.S.C. § 1395x(ii); see also
42 U.S.C. § 1395u(b)(18)(C)(v). The Secretary’s regulations define a “clinical
psychologist” as an individual who:

(1) Holds a doctoral degree in psychology; and

(2) Is licensed or certified, on the basis of the doctoral degree in
psychology, by the state in which he or she practices, at the independent
practice level of psychology to furnish diagnostic, assessment, preventative,
and therapeutic services directly to individuals.

42 C.F.R. § 410.71 (d).

1. Petitioner holds a doctoral degree in counseling psychology.
Petitioner asserts that he holds a Ph.D. from the University of Wisconsin — Madison.
CMS Ex. 3, at 16. CMS does not dispute this. See CMS Br. at 5. However, CMS asserts

that Petitioner does not have a doctoral degree in psychology. The primary basis for this
position is that Petitioner’s degree is in “counseling and guidance” and not “psychology,”

> My numbered findings of fact and conclusions of law are set forth in italics and bold
font.

> A “supplier” is “a physician or other practitioner, a facility, or other entity (other than a
provider of services) that furnishes items or services.” 42 U.S.C. § 1395x(d).
and that CMS must strictly apply the regulatory requirement that the doctoral degree be
in “psychology.” CMS Br. at 4-6. CMS argues that it may not consider whether a non-
psychology degree is the functional equivalent of a psychology degree and Petitioner’s
state-issued psychologist license cannot substitute for the doctoral degree requirement.
CMS Br. at 4-6. CMS further asserts that Petitioner’s doctoral degree cannot be
considered a qualifying one in psychology because it was not until after Petitioner
obtained his degree that the University of Wisconsin — Madison Counseling and
Guidance Department became American Psychological Association (APA) accredited
and changed the degree name to “counseling psychology.” CMS Br. at 5. Finally, CMS
argues that Petitioner seeks an exception to the regulatory requirements to enroll as a
clinical psychologist and that an administrative law judge cannot grant exceptions. CMS
Br. at 7-8.

Although I agree with CMS that neither I nor CMS can engage in a functional
equivalency analysis of an applicant’s degree or license, Petitioner does not seek such an
analysis. An example of a functional equivalence argument appeared in a case in which
the petitioner attempted to use two different licenses in combination to show that she met
the psychology licensing requirement, when neither one of which fulfilled the
requirement on its own. See Revathi Bingi, Ed.D, DAB CR1573, at 7-8 (2007).
However, Petitioner is not arguing that his doctoral degree is the functional equivalent to
a doctoral degree in psychology; rather, Petitioner is arguing that his degree is, using
modern terminology, a counseling psychology degree. CMS Ex. 3, at 1. In fact,
Petitioner characterized his doctoral degree in his enrollment application as a counseling
psychology degree. CMS Ex. 1, at 7.

I disagree with CMS that Petitioner’s doctoral degree, earned primarily in the late 1970s,
is not a counseling psychology degree. CMS is to evaluate each applicant’s doctoral
degree on a “case-by-case basis.” 63 Fed. Reg. 20,110, 20,116 (Apr. 23, 1998). This is
because, as the Secretary acknowledged when promulgating the final rule concerning
clinical psychologists, psychology degrees vary widely.

We realize that there are many psychologists who, although
their doctoral degree is labeled other than “clinical
psychology,” graduated from psychology programs that
provided them with the appropriate knowledge, training, and
experience in clinical psychology. We are very concerned
that we not indirectly deny beneficiaries access to the care of
qualified psychologist services solely because the degree that
a practitioner has earned is labeled something other than
“clinical psychology.”” Based on our carriers’ experience in
interpreting the [clinical psychologist] definition on a case-
by-case basis, we do not agree with those commenters who
believe that removal of the existing requirement for a doctoral
degree from a program in “clinical psychology” presents a
danger to the Medicare population. . . . While we have made
allowances for the types of psychology programs that can
qualify a practitioner under Medicare’s [clinical psychology]
benefit, we require that the individual’s doctoral degree at
least be from a program that is designated as a psychology
program. The [clinical psychologist] benefit was created as a
discrete benefit for psychologists, and not nonphysician
practitioners who may receive some Clinical training as part
of their doctoral degree programs. We believe that Congress
would have to create a separate benefit to recognize
practitioners whose degrees are in a field other than

psychology.
63 Fed. Reg. at 20,116 (emphases added).

In the present matter, WPS requested that Petitioner provide the transcript of his doctoral
studies (CMS Ex. 5, at 1) and, as indicated in the reconsidered determination, the hearing
officer reviewed all of the documents in the file. CMS Ex. 7, at 1. However, despite
reviewing Petitioner’s transcript, the hearing officer denied Petitioner’s enrollment
application because Petitioner’s degree was in the field of counseling and guidance.
CMS Ex. 7, at 1. Although, as quoted above, the Secretary indicated that the doctoral
degree be from a program designated as a psychology program, the hearing officer failed
to make the required case-by-case analysis to determine if, as a factual issue, Petitioner’s
doctoral program was a counseling psychology program.

The Secretary made it clear in the quote above that the foremost issue was to ensure that
nonphysician practitioners who may only receive some clinical training as part of their
doctoral programs would not be enrolled as clinical psychologists. 63 Fed. Reg. at
20,116. There is no reason to assume that the Secretary meant to exclude doctoral
degrees that, for historical reasons, originally did not include the word “psychology” in
them, but later were updated to include that term. Therefore, the hearing officer should
ave considered the substance of Petitioner’s transcript and Petitioner’s statements
concerning the program he attended.*

Petitioner states that he attended the Counseling and Guidance doctoral program at the
University of Wisconsin — Madison because the program expressly offered a psychology

* It is clear from WPS’s e-mails related to the initial determination that WPS and CMS
personnel simply looked at the name of the degree program, Counseling and Guidance, to
conclude that it was not a psychology program. There is no indication of a substantive
review of the course transcript to determine whether the program was in fact a
psychology program. CMS Ex. 4.

track that would qualify Petitioner to obtain a psychology license. CMS Ex. 6, at 1.
Petitioner asserts that the majority of participants in the program attended in order to be
psychologists and that, as his transcript shows, most of the classes he took were
psychological courses. CMS Ex. 3, at 1. As part of this degree coursework, Petitioner
took classes offered by the psychology and psychiatric departments. CMS Exs. 3, at 12-
15; 6, at 1. Petitioner’s dissertation “was a psychological study of the concept of
adolescent differentiation from family” based on a model developed by the psychiatric
department, and a professor from the psychiatric department was on Petitioner’s
dissertation committee. CMS Exs. 3, at 1; 6, at 1. Finally, Petitioner points out that the
Minnesota Board of Psychology concluded that Petitioner’s doctoral degree was a
psychology degree when it licensed him. CMS Ex. 3, at 1. Although CMS might dismiss
these statements as an attempt by Petitioner to argue that his degree is functionally
equivalent to a psychology degree, it is important to consider Petitioner’s statements in
the historical context of the development of counseling psychology doctoral programs.
When one does this, Petitioner’s statements do not show equivalency; instead, they show
that his doctoral program was in fact a counseling psychology program.

In James Harrison Straub, Ed.D., DAB CR2677 (2012), the petitioner made the same
argument as Petitioner in this case. The decision in that case summarizes testimony on
the background to counseling psychology programs in the United States:

Drs. Norm Gysbers and Joe Johnson are professors at the
University of Missouri, College of Education, Department of
Educational, School, and Counseling Psychology. The
witnesses testified that in the 1970s, counseling programs that
trained psychologists were often located in a university’s
“College of Education.” P. Ex. 1, at 1. “Persons who trained
in the counseling psychology track decades ago were in
programs with titles different today.” P. Ex. 1, at 1. This is
because “[c]ounseling psychology programs were typically in
departments such as Counseling and Guidance and
Counseling and Personnel Services which often housed a
variety of tracks. Thus degrees often reflected the department
and not the track.” P. Ex. 1, at 1. The witnesses concluded
that in evaluating who has clinical psychological training,
“simply looking at the department that offered the degree is
not sufficient. Most state licensing boards evaluate applicants
for licensing to make sure they have at least the minimal
training to provide clinical work.” P. Ex. 1. I assign
significant weight to Drs. Gysbers’ and Johnson’s
uncontroverted testimony. CMS did not object to it or
attempt to discredit it. Both individuals are professors at a
university program that is similar to the one from which
Petitioner graduated. The testimony is also consistent with
Dr. Lauver’s statement. Therefore, based on this testimony,
Dr. Lauver’s statement, Petitioner’s transcript, and the
evidence of record as a whole, I find that Petitioner graduated
from what today would be called a counseling psychology
program.

Straub, DAB CR2677, at 6. As indicated in the decision, the testimony from the
professors was consistent with the statement of the former Chair of the Department of
Counseling and Guidance at the University of Arizona (referred to as Dr. Lauver in the
quoted text above), that the Counseling and Guidance doctoral degree earned by the
petitioner was a degree in “clinically applied counseling psychology.” Jd.

In the present case, CMS cited to the webpage on the University of Wisconsin —
Madison’s website that provides a history of the Counseling Psychology Department at
that school. CMS Br. at 5. A review of that page shows that Petitioner’s doctoral
program developed in a similar manner as the ones described by the witnesses and the
former Chair of the Counseling and Guidance Department at the University of Arizona in
Straub. See History, University of Wisconsin — Madison, School of Education,
Department of Counseling Psychology, at
ttp://counselingpsych.education.wisc.edu/cp/about/history (last visited on January 31,
2014).

Petitioner also points out that the State of Minnesota evaluated his doctoral degree and
found that it was a psychology degree. CMS Ex. 3, at 1. Petitioner was licensed in 1983
as a “Licensed Consulting Psychologist.” CMS Ex. 3, at 7. A review of the statute
applicable to Petitioner when he applied for the license indicates that such a license
required Petitioner to show that he had “received a doctoral degree with a major in
psychology, which may include educational and child psychology, from an education
institution meeting the standards which may be prescribed by regulation of the board [of
psychology].” Minn. Stat. § 148.91, subd 4 (3) (1982). The fact that Petitioner was
licensed by the Minnesota Board of Psychology, therefore, is additional evidence that
Petitioner’s doctoral degree is in fact a psychology degree.

CMS also argues that Petitioner’s doctoral degree is not qualifying for Medicare
enrollment purposes because, at the time Petitioner received his doctoral degree, the
University of Wisconsin — Madison’s Department of Counseling and Guidance was not
accredited by the APA. However, CMS’s position is directly contradicted by the final
rule promulgating 42 C.F.R. § 410.71(d). In response to public comments, the Secretary
decided to remove the requirement in the proposed rule that the doctoral degree be from
an accredited program, see 58 Fed. Reg. 68,829, 68,839 (December 29, 1993), and stated:

We have thoroughly examined the academic accreditation or
approval requirements imposed by the various States for
licensure or certification of psychologists. The wide degree
of variation in the specifics of State requirements makes
creation of a uniform Federal standard infeasible. We have
concluded that reliance on State licensure or certification
requirements provides adequate assurance that an individual’s
doctoral degree was obtained from a program that met
appropriate academic standards.

63 Fed. Reg. at 20,117. The Secretary decided not to rely on the APA or other
accrediting bodies to determine whether a psychology program met “appropriate
academic standards.” Therefore, CMS’s argument concerning accreditation is irrelevant.

Based on a review of the entire record and as explained above, I find that Petitioner’s
doctoral degree is a counseling psychology degree.

2. Petitioner is licensed to independently practice psychology in the State
of Minnesota, based on his doctoral degree, and is authorized to
furnish diagnostic, assessment, preventative, and therapeutic services
directly to individuals.

Petitioner asserts that he is a licensed psychologist in Minnesota and has been licensed
there based on his Ph.D. since 1983. CMS Ex. 3, at 1, 4. Petitioner provided
documentation that his Minnesota psychology license is valid through February 28, 2015.
RFH Supporting Documents at 5. Petitioner’s address is in Minnesota. CMS Exs. 1, at
12-15, 19; 6, at 1; P. Response at 1. CMS has not disputed that Petitioner is a licensed
psychologist in the State of Minnesota.

Minnesota law limits the “independent practice of psychology” to persons who are
licensed by the state. Minn. Stat. § 148.907, subd 1 (2013). The term “Independent
practice” means “the practice of psychology without supervision.” Minn. Stat. § 148.89
subd 3. The term “Practice of psychology” means:

the observation, description, evaluation, interpretation, or
modification of human behavior by the application of
psychological principles, methods, or procedures for any
reason, including to prevent, eliminate, or manage
symptomatic, maladaptive, or undesired behavior and to
enhance interpersonal relationships, work, life and
developmental adjustment, personal and organizational
effectiveness, behavioral health, and mental health. The
practice of psychology includes, but is not limited to, the
following services, regardless of whether the provider
receives payment for the services:

(1) psychological research and teaching of psychology;

(2) assessment, including psychological testing and other
means of evaluating personal characteristics such as
intelligence, personality, abilities, interests, aptitudes, and
neuropsychological functioning;

(3) a psychological report, whether written or oral, including
testimony of a provider as an expert witness, concerning the
characteristics of an individual or entity;

(4) psychotherapy, including but not limited to, categories
such as behavioral, cognitive, emotive, systems,
psychophysiological, or  insight-oriented _ therapies;
counseling; hypnosis; and diagnosis and treatment of:

(i) mental and emotional disorder or disability;

(ii) alcohol and substance dependence or abuse;

(iti) disorders of habit or conduct;

(iv) the psychological aspects of physical illness or condition,
accident, injury, or disability, including the psychological
impact of medications;

(v) life adjustment issues, including work-related and
bereavement issues; and

(vi) child, family, or relationship issues;

(5) psychoeducational services and treatment; and

(6) consultation and supervision.

Minn. Stat. § 148.89, subd 5.

Therefore, I find that Petitioner is licensed, based on his doctoral degree, to
independently practice psychology in Minnesota, the state in which he practices, and that
Petitioner is authorized to provide full diagnostic and therapeutic services based on that
license.

3. Petitioner satisfies the requirements in 42 C.F.R. § 410.71(d) to enroll
in the Medicare program as a clinical psychologist.

Based on the foregoing, I conclude that Petitioner’s Ph.D. degree is a counseling
psychology degree that is sufficient to meet the doctoral degree requirement in 42 C.F.R.
§ 410.71(d). See Straub, DAB CR2677, at 6; Revathi Bingi, Ed.D., DAB CR1573, at 5, 6
(finding that the petitioner “held an Ed.D., a doctoral degree in educational psychology
(counseling), which she received in 1994” and noting that “CMS accepts that Petitioner
met the first requirement [i.e., doctoral degree in psychology] during the relevant period
and held an acceptable doctoral degree in psychology.”).
10

Further, I conclude that Petitioner is licensed to practice psychology based on his doctoral
degree in psychology in the state in which he practices. Because “the specific scope of
practice as provided in state law is controlling as to who is qualified to be a clinical
psychologist under section 410.71(d)(2),” see Paul L. Daniels, Psy.D., DAB CR2640, at
6 (2012), I conclude that, based on his doctoral degree, Petitioner is licensed to
independently practice psychology in Minnesota and furnish diagnostic, assessment,
preventative, and therapeutic services directly to individuals.

III. Conclusion

CMS’s determination denying Petitioner’s enrollment in the Medicare program as a
clinical psychologist is hereby reversed. CMS will enroll Petitioner as a clinical
psychologist and assign an appropriate effective date for Medicare billing privileges.

/s/
Scott Anderson
Administrative Law Judge

